13 Mich. App. 596 (1968)
164 N.W.2d 680
PEOPLE
v.
ROCHA.
Docket No. 4,549.
Michigan Court of Appeals.
Decided October 21, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Harvey A. Koselka, Prosecuting Attorney, for the people.
Hammond, Baker & Kralick, for defendant on appeal.
PER CURIAM:
Defendant was tried by a jury on a charge of assault with a dangerous weapon, CL *597 1948, § 750.82 (Stat Ann 1962 Rev § 28.277), and he was convicted. Defendant represented himself at trial because the trial judge denied a request for appointed counsel. On appeal, defendant questions the propriety of this denial. It is only proper if the record discloses that defendant was financially able to provide counsel. GCR 1963, 785.3(1).
We are unable to say on this record that defendant was financially able to hire his own attorney. In spite of the commendable efforts of the trial judge and the prosecuting attorney to assure defendant a fair trial, the record before us demonstrates this did not occur.
The problem presented by this appeal has been, is and will be one of the most recurrent and troublesome that the trial bench must face. Any attempt by this Court to furnish guide lines in this area would create more problems than it would solve. Each case is a separate problem, and adequate review is only possible on an adequate record. Trial of a criminal defendant without counsel always entails risk.
Reversed and remanded for new trial.
QUINN, P.J., and HOLBROOK and VANDER WAL, JJ., concurred.